Citation Nr: 0737747	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-09 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to effective date earlier than May 22, 2002, 
for the grant of entitlement to service connection for post-
traumatic stress disorder.  

2.  Entitlement to an initial evaluation in excess of 50 
percent for post traumatic stress disorder.

REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1983 to 
August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted entitlement to service 
connection for post traumatic stress disorder (PTSD) and 
assigned a 30 percent rating effective May 22, 2002.

In a September 2005 Board decision, the Board increased the 
rating from 30 percent to 50 percent for PTSD and denied the 
veteran's request for an earlier effective date for the grant 
of service connection, prior to May 22, 2002.

The veteran, in turn, appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2007, the Court granted the parties' Joint Motion 
for Remand (Joint Motion), vacating the Board's decision, and 
remanding the claim to the Board for further proceedings 
consistent with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In light of points raised in the Joint Motion, and review of 
the claims file, the Board finds that further RO action on 
this matter is warranted.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Through the joint motion, the Board has been tasked to 
determine whether, prior to  the time the veteran's original 
claim of service connection for PTSD was denied in September 
1997, she was unable to report or discuss specific 
information relative to claimed stressors underlying PTSD. 

The veteran initially filed a claim of service connection for 
PTSD in October 1996.  The veteran was diagnosed with PTSD in 
November 1996.  In November 1996, February 1997, and May 
1997, the veteran was contacted by the RO requesting 
additional stressor verification/information.  The veteran 
did not respond to these requests.  The RO denied the 
veteran's claim in a June 1997 rating decision and 
subsequently in a September 1997 rating decision.  The 
veteran did not file a timely appeal and therefore the 
September 1997 rating decision became final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2007).

In May 2002, the veteran requested to reopen her claim for 
service connection for PTSD.  In October 2003, the RO granted 
the veteran's claim for PTSD and assigned a 30 percent 
disability rating effective May 22, 2002.

The veteran argues that the effective date for service 
connection for PTSD should be earlier than the date assigned 
by the RO of May 22, 2002, the date when the veteran filed to 
reopen her claim of entitlement to service connection for 
PTSD.  In a June 2002 statement, the veteran reported that 
she had been unable to fill out the appropriate paperwork on 
her claim due to three auto accidents in 1997 and 1998; the 
loss of relatives in 1998, 1999, 2000, and 2001; withdrawal 
from school in 2000, and; finally, a deep depression in 1998.  
During the time frame in question, the veteran was under VA 
medical care.  Additionally, VA examination and treatment 
reports of October 1998, June 1999, July 1999, September 
1999, January 2000, April 2000 and January 2001 notated the 
veteran was attending college. 



For the purposes of determining whether a veteran filed a 
timely appeal, equitable tolling is available where a veteran 
is able to show that the failure to file was the direct 
result of a mental illness that rendered her incapable of 
rational thought or deliberate decision making, or incapable 
of handling her own affairs or unable to function in society. 
Barrett v. Principi (Barrett III), 466 F.3d 1035 (Fed. Cir. 
2006). In that regard, the Court recently held in Hunt v. 
Nicholson, 20 Vet. App. 519 (2006) that the principals of 
equitable tolling as outlined in Barrett III apply to appeals 
made to the Board.

The considerations described above require a remand for 
further investigation by medical professionals, inasmuch as 
the Board is prohibited from substituting its own medical 
opinions. See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Additionally, the record reflects the veteran is in receipt 
of Social Security Administration disability benefits. 
However, complete copies of the medical records upon which 
any disability decision was based, as well as any agency 
decision with the associated List of Exhibits, have not been 
made part of the claims file. VA's duty to assist extends to 
obtaining records from the Social Security Administration. 38 
U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the 
disorder(s) at issue that is not 
evidenced by the current record.  The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then obtain 
these records and associate them with the 
claims folder. The veteran may also 
submit any evidence or further argument 
relative to the claims at issue, 
including that pertaining to her mental 
state at the time she was initially 
requested to submit any information 
relative to her claimed in-service 
stressors.  

2. The RO/AMC should obtain the veteran's 
Social Security Administration disability 
file, including any pertinent claim for 
benefits, the Social Security 
Administration decision, any List of 
Exhibits associated with the decision and 
copies of all of the medical records upon 
which any decision concerning the 
veteran's entitlement to benefits was 
based.  If a negative response if 
received from Social Security, a formal 
unavailability memorandum must be 
associated with the claims file.

3. The veteran should be afforded a 
psychiatric examination to ascertain the 
current severity and manifestations of 
her PTSD, as well as that present 
contemporaneously with the filing of her 
claim of service connection for PTSD in 
October 1996. Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished, and the examiner is 
requested to report complaints and 
clinical findings in detail. The examiner 
is also requested to review all pertinent 
records in the veteran's claims file, 
along with a copy of this remand, and 
following this review and the examination 
to assign an Axis V Global Assessment of 
Functioning (GAF) score in the diagnostic 
formulation. Since it is important "that 
each disability be viewed in relation to 
its history [,] 38 C.F.R. § 4.1, the 
claims file must be made available to the 
examiner for review in connection with 
the examination. The examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. The RO/AMC should 
ensure that any clinical studies deemed 
necessary by the examiner or otherwise 
required are conducted. 

In addition, the examiner is to address 
the following:

a. Provide an opinion as to the 
nature and extent of the veteran's 
psychiatric disability for the 
period between October 1996 and May 
2002.  The examiner should address 
whether the veteran had a mental 
illness that rendered her incapable 
of rational thought or deliberate 
decision making, or incapable of 
handling her own affairs, or unable 
to function in society. Barrett v. 
Principi, 363 F.3d 1316, 1321 (Fed. 
Cir. 2004).  The rationale for all 
opinions expressed must be provided 
with discussion of the pertinent 
evidence considered.

b. Based on the examiner's 
assessment, does the veteran's PTSD, 
between October 1996 and the 
present, render her unable to obtain 
and retain substantially gainful 
employment?

The veteran is hereby notified that it is 
her responsibility to report for the 
examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable. 




4. The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claims and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.

5. When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence. The RO/AMC's 
attention is called to the ruling in 
Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001) (Holding that once a 
veteran submits evidence of a medical 
disability and submits a claim for an 
increased disability rating with evidence 
of unemployability, VA must consider a 
claim for a total rating based on 
individual unemployability).   

If the benefits sought are not granted, the veteran and her 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



